Citation Nr: 0942896	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a shrapnel fragment 
wound (SFW) of the right lower extremity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active duty service from February 1970 until 
January 1971.  Afterwards he was a member of the U.S. Army 
Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.
 
In May 2006, the Veteran presented testimony at a hearing 
before a Decision Review Officer at the Philadelphia RO.  A 
transcript is in the file.

In an October 2008 decision, the Board determined a February 
1972 rating decision contained clear and mistakable error 
(CUE) to the extent it did not grant service connection for 
scar residuals of a right lower extremity shell fragment 
wound; and, to the extent it did not grant service connection 
for residuals of a chest wound with retained foreign body and 
rib fracture.  The Veteran's representative asserts that the 
AMC/RO has yet to issue a rating decision to implement the 
Board's allowances, which would allow the Veteran to appeal 
the assigned rating and effective date-if he so desires.  
This issue is referred to the RO for appropriate action, as 
the Board does not currently have jurisdiction to consider 
it.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction of an issue not yet adjudicated by 
the RO).

The February 1972 rating decision that allowed service 
connection for the shell fragment wound mistakenly designated 
the site of the wound as the Veteran's left leg.  The record 
shows that the Veteran's left leg did not incur or aggravate 
any injury or other disability whatsoever in-service.  A 
January 2003 rating decision repeated the error.  In July 
2005, the decision review officer corrected the long-standing 
error by redesignating the site of the Veteran's grant of 
service connection as the right leg instead of the left.  
This change was appropriate in light of VAOPGCPREC No. 50-91 
(March 29, 1991), 56 Fed. Reg. 50150 (1991).  Thus, all 
subsequent correspondence and official documents should note 
the site of the Veteran's service-connected wound as the 
right leg.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

As indicated above, the Board remanded the Veteran's appeal 
for development, an examination, and a de novo review.  The 
AMC/RO arranged the examination, but there is no evidence it 
conducted the de novo review prior to returning the case to 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  If 
so, the AMC/RO failed to issue the Veteran a supplemental 
statement of the case which, standing alone, also mandates a 
remand.  38 C.F.R. § 19.31(c) (2009).  The August 2009 
supplemental statement of the case either addresses claims no 
longer before the Board, or addresses matters for which a 
statement of the case was not previously issued.  See 
38 C.F.R. §  19.31(a) (2009) ("In no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case.)  Thus, 
there was not full compliance with the Board's remand 
instructions.

The Board's review of the claims file reveals that in 1972, 
service connection was allowed, and an initial evaluation 
assigned on the basis of VA records but without benefit of 
the service treatment records, including the clinical 
records, of the treatment of the Veteran's wound immediately 
after being injured.  Further, it appears the service 
treatment and clinical records have only recently been 
obtained and associated with the claims file.  As a result, 
the Veteran's prior were done without benefit of the service 
clinical records.  These records are absolutely critical to 
properly evaluating a muscle group injury for the first time.  
See 38 C.F.R. §§ 3.400, 4.56 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for his right leg shell 
fragment wound residuals since July 2009.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, the 
Veteran should be afforded a VA examination 
by an appropriate examiner to determine the 
current severity of the shell fragment 
wound residuals of the right leg.  The 
claims file should be made available to the 
examiner for review before the examination, 
and the examiner is to be specifically 
asked to review the service treatment and 
clinical records of the initial treatment 
of the Veteran's right leg wound.  The 
examiner should identify the specific 
Muscle Group(s) affected by the wound and 
the extent of any functional loss due to 
residuals of the shell fragment wound.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  During the de novo review, the 
AMC/RO should be alert to the prospect the 
service clinical records may indicate clear 
and mistakable error in the February 1972 
rating decision as to the Veteran's initial 
evaluation and take appropriate action.   
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

